Citation Nr: 0519649	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  97-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a compensable evaluation for chronic low back 
pain for the period prior to August 14, 2001.

Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain for the period August 14, 2001, to 
September 25, 2003.

Entitlement to an evaluation in excess of 20 percent for 
chronic low back pain for the period beginning September 26, 
2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When the case was last before the Board in September 2003, it 
was remanded for additional development.  Thereafter, in an 
April 2005 rating decision issued by the Appeals Management 
Center, service connection was granted on a secondary basis 
for radiculopathy of the left lower extremity.  A 10 percent 
rating was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 
8720.  In an informal hearing presentation dated in June 
2005, the veteran's representative appears to be raising a 
claim for service connection for radiculopathy of the right 
leg.  This issue is referred to the RO for proper 
development.

Additionally, the Board notes that in the April 2005 rating 
decision, the RO increased the rating for chronic low back 
pain to 20 percent, effective September 26, 2003.  As this 
rating does not represent the highest possible evaluation for 
this disability, the appeal continues.

The issues of entitlement to a compensable evaluation for 
chronic low back pain for the period prior to August 14, 
2001, and entitlement to an evaluation in excess of 10 
percent for chronic low back pain for the period August 14, 
2001, to September 25, 2003, are decided herein while the 
other matter on appeal is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  For the period prior to August 14, 2001, the veteran's 
chronic low back pain was manifested by slight subjective 
symptoms only, without limitation of motion, intervertebral 
disc syndrome, muscle spasm on extreme forward bending, or 
loss of lateral spine motion, unilateral, in a standing 
position.

2.  For the period August 14, 2001, to September 25, 2003, 
the veteran's chronic low back pain was manifested by slight 
limitation of motion without intervertebral disc syndrome, 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in a standing position.


CONCLUSIONS OF LAW

1.  For the period prior to August 14, 2001, the criteria for 
a compensable rating for the veteran's service-connected 
chronic low back pain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 67 Fed. Reg. 54345-
54349 (Aug. 22, 2003); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  

2.  For the period August 14, 2001, to September 25, 2003, 
the criteria for a rating in excess of 10 percent rating for 
the veteran's service-connected chronic low back pain are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); 67 Fed. Reg. 54345-54349 (Aug. 22, 2003); 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issues currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the April 2005 
supplemental statement of the case and a January 2003 letter 
from the Board, the veteran has been informed of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although VA 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to these 
claims.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records show that the veteran was seen 
several times in October and November 1980 with complaints of 
low back pain.  The assessment was back pain of unknown 
etiology.  No injury or disease was found.  Sensory testing 
was normal.  X-ray studies taken in March 1982 noted normal 
lumbosacral spine.  

The report of a September 1996 VA examination notes the 
veteran's complaints of ongoing back pain.  The veteran did 
not describe bowel or bladder dysfunction nor did he describe 
radicular symptoms.  Physical exam revealed intact sensation 
to sensory dermatomes of both lower extremities.  Motor 
strength was 5/5, bilaterally.  Deep tendon reflexes were 3+ 
and brisk, but symmetric.  The veteran had a normal gait and 
could heel and toe walk without difficulty.  The veteran had 
full range of motion without evidence of sacroiliac joint 
tenderness.  X-rays of the lumbar spine showed no 
abnormality.  The impression was chronic low back pain.

VA treatment records from May 1997 indicate that the veteran 
complained of chronic low back pain in the lumbosacral area.  

A June 1997 VA treatment note indicates that the veteran has 
had low back pain for approximately 15 years.  Physical 
therapy techniques were recommended.

A May 1999 VA exam report notes that the veteran complained 
of back pain for which he was on medical leave from work as a 
truck driver.  The veteran reported no pain, weakness, or 
paresthesia in his lower extremities.  On exam of the spine, 
there was no direct area of tenderness to palpation or 
percussion in the spine, although there was diffuse 
tenderness to percussion.  Range of motion showed extension 
of 20 degrees, lateral bending of 20 degrees in each 
direction, rotation of 20 degrees in each direction, and 
forward flexion to nearly toe touch.  All ranges of motion 
were without pain.  Reflexes were 2+ and equal at the knees, 
and 3+ and equal at the ankles.  Sensation was intact 
throughout and motor testing was 5/5.  Straight leg raising 
was negative in the seated and supine position.  The 
impression was chronic low back pain.  The examiner described 
the back pain as mechanical in nature with no evidence of 
radiculopathy.  However, the examiner opined that it could be 
an early sacroiliac joint problem.

In a March 2000 Board decision, service connection for 
chronic low back pain was granted.  In an October 2000 rating 
decision, the RO assigned a noncompensable rating for chronic 
low back pain, effective June 28, 1996, the date of the 
veteran's claim for service connection.

The veteran submitted a statement to the RO on August 14, 
2001, which indicated that he had missed VA exam appointments 
because he was not given notice.  He requested that he be 
given a new exam.

The report of an October 2001 VA exam notes that the veteran 
had 80 degrees of forward flexion, 20 degrees of extension, 
and 30 degrees of lateral side-bending to the right and left.  
The veteran was able to heel and toe walk, and squat and rise 
without difficulty.  There was minimal tenderness to 
palpation of the sacroiliac joint, and no tenderness along 
the greater trochanter, bilaterally.  Deep tendon reflexes 
were 2+ and symmetric.  The veteran's mini-motor test was 5/5 
in all major musculature bilateral lower extremities.  The 
assessment was mechanical low back pain without 
radiculopathy.  

In a January 2002 rating decision, the RO increased the 
veteran's rating for chronic low back pain to 10 percent, 
effective August 14, 2001.

In an April 2005 rating decision, the RO increased the rating 
for chronic low back pain to 20 percent, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 5237, lumbosacral strain, effective 
September 26, 2003.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

For both applicable time periods, the veteran's service-
connected low back disability was evaluated under Diagnostic 
Code 5295, which provides a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present, if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

I.  Prior to August 14, 2001

The medical evidence for this time period show that the 
veteran was seen with complaints of back pain, but they do 
not note the presence of muscle spasm or otherwise provide 
information supporting a higher evaluation under any 
applicable diagnostic code.  

At the May 1999 VA examination there was no evidence of 
muscle spasm, loss of lateral spine motion, listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending, or abnormal mobility on forced motion.  
Moreover, the veteran had from full range of motion to near 
full range of motion without pain.  These reported ranges of 
lumbar motions do not more nearly approximate the criteria 
for a 10 percent rating than those for a noncompensable 
rating under the diagnostic criteria.  The examiner did not 
identify any other functional impairment, such as functional 
impairment due to weakness or incoordination or increased 
functional impairment during flare ups or on repeated use.  
Sensation was intact and x-ray studies showed a normal 
lumbosacral spine.  In sum, the reports of these examinations 
provide no basis for concluding that for this time period the 
veteran's low back disability is compensably disabling under 
the criteria for evaluating lumbosacral strain or limitation 
of motion.  

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this time period, but has 
found none.  The Board specifically notes that the veteran 
does not have intervertebral disc syndrome so the criteria 
for evaluating intervertebral disc syndrome are not for 
application.

II.  From August 14, 2001, to September 26, 2003

According to the October 2001 VA exam report, the veteran 
displayed only 80 degrees of forward flexion and 20 degrees 
of extension.  These ranges of motion more limited than those 
of the previous time period and are more representative of 
slight limitation of motion than moderate limitation of 
motion.  None of the medical evidence for this time period 
shows that the veteran had muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, listing of the whole spine to opposite 
side, positive Goldthwaite's sight, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or irregularity of 
joint space, or any abnormal mobility on forced motion.  
Furthermore, the examiner did not identify any other 
functional impairment, such as functional impairment due to 
weakness or incoordination or increased functional impairment 
during flare ups or on repeated use.  Accordingly, the 
veteran's chronic low back pain is appropriately rated as 10 
percent disabling for this time period.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this time period, but has 
found none.  The Board specifically notes that the veteran 
does not have intervertebral disc syndrome so the criteria 
for evaluating intervertebral disc syndrome are not for 
application.


ORDER

Entitlement to a compensable evaluation for chronic low back 
pain for the period prior to August 14, 2001, is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain for the period August 14, 2001, to 
September 25, 2003, is denied.


REMAND

The Board notes that there have been recent changes in the 
criteria for rating back disorders.  Specifically, the 
criteria for evaluating intervertebral disc syndrome 
contained in Diagnostic Code 5293 were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  In addition, the criteria for evaluating diseases 
and injuries of the spine were amended effective September 
26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  

Although it is noted that there had been no findings of 
intervertebral disc syndrome in the previous years, and 
indeed no clear evidence of pathology producing the complaint 
of chronic low back pain, the VA examiner who conducted the 
July 2004 VA examination suggested that the veteran has a 
ruptured disc.  Such was apparently based on the complaint of 
left-sided radiculopathy.  The examiner specifically noted 
that the veteran had never had an MRI or CT scan.  X-ray 
study showed only minimal changes consistent with 
spondylosis.  Unfortunately, the examiner did not provide 
sufficient information for rating purposes.  In light of this 
information and in light of the radicular symptoms 
experienced by the veteran, the Board is of the opinion that 
a new VA examination would be probative in ascertaining the 
current severity of the veteran's service-connected low back 
disability, to include whether pathology such as 
intervertebral disc syndrome exits.  Therefore, the RO should 
schedule the veteran for a new VA examination addressing his 
service-connected low back disability.

Accordingly, the Board has concluded that further development 
of the record is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to this 
claim.  Accordingly, the case is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions: 

1.  The veteran should be afforded an 
examination by a physician with 
sufficient expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, to 
include any associated neurological 
impairment of the lower extremities.  The 
examiner should specifically identify any 
evidence of neuropathy due to the 
service-connected lumbar spine 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the veteran's service-
connected low back disability should be 
identified.  

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Any indicated studies, including X-ray 
studies and range of motion testing in 
degrees, should be performed.  In 
reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

Lastly, the examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability, to include any associated 
impairment of the lower extremities, on 
the veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided.

2.  Then, the RO should readjudicate the 
issue on appeal, that is, whether a 
rating higher than 20 percent is 
warranted for service-connected chronic 
low back pain, for the period beginning 
September 26, 2003, based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


